Citation Nr: 0937735	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-26 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back condition. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee.  The Veteran participated in a travel Board 
hearing before the undersigned in July 2009.  A transcript is 
of record and has been reviewed.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifest by nightmares, flashbacks, 
panic attacks, anxiety, depression and social impairment 

2.  By unappealed decision dated in June 1999, the RO denied 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.

3.  Evidence submitted after June 1999 includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for bilateral hearing loss.  

4.  The evidence does not show that the Veteran's current 
bilateral hearing impairment as defined by VA regulation is 
related to his period of active military service or that 
sensorineural hearing loss manifested to a compensable degree 
within one year of separation.  

5.  By unappealed decision dated in June 1999, the RO denied 
the Veteran's claims of entitlement to service connection for 
low back and stomach conditions.  

6.  Evidence submitted after June 1999 does not relate to an 
unestablished fact necessary to substantiate the claims, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to 
be reopened, and does not raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for low back and stomach conditions.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 50 
percent for service-connected PTSD have been approximated.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  

2.  The June 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998). 

3.  The Veteran has submitted new and material evidence that 
warrants reopening his claim for entitlement to service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, a notice letter provided to the appellant in 
March 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied.  In that letter, the RO advised the 
Veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  

In the March 2006 correspondence, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.

With regard to the PTSD claim, the Veteran is challenging the 
initial evaluation and effective date assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The RO obtained the Veteran's service treatment records, VA 
medical center (VAMC) records and private medical records.  
The Veteran received VA PTSD examinations in May 2006, August 
2007 and November 2008.  He received VA audiologic 
examinations in March 1999 and October 2008.  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examinations and 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  The VA 
examiners considered all of the pertinent evidence of record 
and the statements of the Veteran, and provided a complete 
rationale for the opinions stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).   

For claims to reopen finally adjudicated claims, VA must 
provide a medical examination or obtain a medical opinion 
only if new and material evidence has been presented.  38 
C.F.R. § 3.159(c)(4)(iii).  For reasons explained more fully 
below, the Board does not find that new and material evidence 
has been presented with respect to the low back and stomach 
claims.  Thus, VA had no duty to provide a medical 
examination for those conditions, and the failure to do so is 
not a breach of its duty to assist.  

Lastly, the Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim. 
Accordingly, the Board will proceed with appellate review.  

II.  Increased Rating

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods since the date 
the original claim was filed.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Individual disabilities are assigned 
separate diagnostic codes.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  All benefit 
of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The Veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 
9440.  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100, with the higher numbers representing higher 
levels of functioning.  

A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

Analysis

The Veteran filed his claim for service connection for PTSD 
in November 2005.  The RO granted service connection and 
assigned a 30 percent disability rating in a June 2006 rating 
decision.  The Veteran's appeal of that decision is properly 
before the Board.  The Veteran believes that his symptoms 
warrant a higher disability rating.

At the outset, the Board notes that the Veteran suffers from 
cognitive impairment as the result of carbon monoxide 
poisoning which took place after service.  The Veteran 
described the accident during the July 2009 Board hearing.  
The Veteran's engineering job had required travel to China in 
August 2005.  A typhoon hit the area of the Veteran's hotel, 
and smoke from the hotel's auxiliary generator entered the 
air ducts in his room.  The Veteran was unconscious for 12 to 
15 hours before he was found.  He had immediate cognitive 
problems and could not walk or talk at first.  He stated that 
his condition has improved after rehabilitation, but he still 
has problems with memory, talking and multitasking.  He can 
no longer perform the engineering work that he did before the 
accident and is unemployed.    

The medical evidence in support of the claim consists of VA 
examinations conducted in May 2006, August 2007 and November 
2008, VAMC treatment notes, private treatment notes, and 
testimony by the Veteran and his wife at the Board hearing.  
The Board finds that this evidence, the most pertinent of 
which is summarized below, shows that the Veteran's condition 
as a whole more closely approximates the criteria for a 
rating of 50 percent rather than the currently assigned 30 
percent.  

The record shows that the Veteran suffers from nightmares, 
intrusive thoughts, anxiety and panic attacks.  In a March 
2006 VAMC treatment note, the Veteran complained of worsening 
PTSD symptoms, including nightmares on a nightly basis and 
flashbacks two to three times per day.  The Veteran stated 
that sleep was poor.  During the November 2008 VA 
examination, the Veteran reported nightmares 50 percent of 
the time.  The Veteran stated that the ensuing lack of sleep 
causes increased agitation during the day.  Even when he does 
not have nightmares, he suffers from anxiety that, for 
example, someone may be in his house.  He reported panic 
attacks three to four times per week and described them as 
moderate to severe.    

The Veteran experiences problems with depression and mood.  
The November 2008 VA examiner noted that the Veteran suffers 
from depressive symptoms such as feeling sad, hopeless and 
helpless.  The Veteran has appetite disturbance and weekly 
crying spells.  During the examination, the Veteran stated 
that his temper ebbs and flows.                                                                                           

The Veteran also exhibits signs of social impairment.  During 
the August 2007 VA examination, the Veteran reported having 
no friends at all.  During the November 2008 VA examination, 
the Veteran stated that he does not feel comfortable around 
others.  He reported that his wife is his only friend because 
he feels uncomfortable around other people.  The Veteran and 
his wife had recently bought a house and 50 acres of land in 
the country so no one would be near them.  The Veteran is 
hypervigilant, reporting during the November 2008 VA 
examination that he avoids going to restaurants because he is 
concerned about where he is seated and fears that other 
patrons may have weapons.  

The Veteran has had other significant symptoms since his 
brain injury, such as speech and memory problems.  He has 
been unable to work since the accident, even though the 
record shows that he functioned highly beforehand.  It is 
difficult to determine exactly which symptoms are 
attributable to cognitive impairment and which are 
attributable to PTSD.  While the August 2007 VA examiner 
stated that the effects of the Veteran's brain injury are 
likely more significant than his PTSD, he also stated that 
the Veteran's PTSD symptoms were significant in their own 
right.  The November 2008 VA examiner stated that it is 
difficult to pinpoint exactly how much of the Veteran's 
impairment is caused by his PTSD symptoms versus his 
anoxic/hypoxic brain injury.  The examiner stated that his 
brain injury further complicates his recovery from PTSD.  
VAMC treatment notes from March 2004 and June 2005, prior to 
the accident, show that the Veteran suffered from serious 
symptoms, such as hypervigilance, nightmares, flashbacks, 
seeing shadows, feeling like he is being watched, and rage 
problems.  This shows that his PTSD symptoms were severe even 
before his brain injury. 

The Veteran's GAF scores ranged from 41 to 53 throughout the 
course of this appeal, reflecting major impairment.  This 
major impairment would have a substantial effect on the 
Veteran's overall occupational and social wellbeing.  As the 
Veteran's overall level of functioning is relevant, these 
scores are consistent with a 50 percent rating.  38 C.F.R. § 
4.126.  

In conclusion, the record reveals a wide range of symptoms 
that adversely affect the Veteran's ability to function 
socially and occupationally.  These are well documented in 
the medical reports and related evidence and support a 50 
percent rating.  

The Board has also considered whether a staged rating is in 
order.  Although the severity of the symptoms appeared to 
have fluctuated slightly throughout the course of this 
appeal, there is no discernable date on which his symptoms 
increased.  Accordingly, a staged rating is not in order, and 
a 50 percent rating is appropriate for the entire period of 
the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In finding that a 50 percent rating is warranted, the Board 
declines to grant a 70 percent rating.  The competent medical 
evidence is negative for evidence of 
characteristics such as impaired impulse control, obsessional 
rituals, illogical speech, and neglect of personal appearance 
and hygiene.

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Moreover, the Veteran has not asserted that his service-
connected PTSD causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The record shows 
that the Veteran's PTSD symptoms, while severe, allowed him 
to work full time prior to his brain injury; he is unemployed 
due to cognitive problems incurred from carbon monoxide 
poisoning.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Id.   

III.  New and Material Evidence

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  

A review of the record shows that the Veteran's initial 
claims for service connection for bilateral hearing loss, a 
low back condition and a stomach condition were denied in a 
June 1999 rating decision.  The Veteran did not appeal, so 
this decision became final.  In November 2005, the Veteran 
filed to reopen his claims.  The RO declined to reopen the 
claims in a June 2006 rating decision because new and 
material evidence had not been submitted.  The Veteran's 
appeal of that decision is properly before the Board.  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal 
duty for the Board to consider new and material issues 
regardless of the RO's actions.  The Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board 
must make its own determination as to whether new and 
material evidence has been presented to reopen the claims of 
entitlement to service connection for bilateral hearing loss, 
a low back condition and a stomach condition.  

        Bilateral Hearing Loss

The evidence of record at the time of the original June 1999 
rating decision included service treatment records, the 
report of a March 1999 VA examination and private treatment 
records.  In its decision, the RO stated that while the March 
1999 VA examination showed the Veteran had mild to moderately 
severe sensorineural hearing loss, there was no evidence to 
relate the hearing loss to the Veteran's active duty.  

Evidence submitted after the June 1999 rating decision 
included VAMC treatment records, the report of a VA 
audiologic examination conducted in October 2008, private 
medical records, lay statements by the Veteran and a 
transcript of the Board hearing.  Since the VA examination 
contains a nexus opinion, albeit negative, and the Veteran's 
lay statements pertain to in-service noise exposure, the 
Board finds that the evidence obtained after June 1999 to be 
both new and material.  38 C.F.R. § 3.156(a).  In short, this 
evidence addresses the central unestablished fact necessary 
to substantiate the Veteran's claim: whether or not the 
Veteran's bilateral hearing loss was incurred in service.       

Accordingly, the Veteran's request to reopen the claim for 
service connection for bilateral hearing loss is granted.  
Having reopened the Veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the Veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the Veteran is prejudiced thereby).  As 
discussed above, the Veteran has been adequately notified, 
and the Board finds a de novo review is appropriate.  

	Low Back and Stomach

The evidence of record at the time of the original June 1999 
rating decision included service treatment records, the 
report of an April 1999 VA spine examination and private 
treatment records.  The RO denied service connection for the 
back condition because service treatment records, including 
the Veteran's January 1971 separation examination report, 
showed no complaints of or treatment for a back condition.  
None of the evidence submitted showed that the claimed back 
condition was related to the Veteran's military service.  The 
RO denied service connection for a stomach condition because 
none of the evidence of record established that stomach 
problems were incurred in or aggravated by service.   

Evidence submitted after the June 1999 Board decision 
included VAMC treatment records, private medical records, lay 
statements by the Veteran and a transcript of the Board 
hearing.  Upon reviewing this evidence, the Board does not 
find any basis to reopen the Veteran's claims of entitlement 
to service connection for low back and stomach conditions.  
The evidence submitted since June 1999 is new in that it was 
not of record at that time; however, it is not material.  The 
additionally submitted evidence only confirms what had 
already been established by the record: that the Veteran 
suffers from a back condition and stomach problems.  Even 
though the standard for reopening a claim based on the 
submission of new and material evidence is a low one, the 
Board cannot reopen the claims because none of the 
additionally submitted evidence relates to an unestablished 
fact necessary to substantiate the claims; namely, that 
chronic back and stomach conditions were shown in service or 
that the conditions are in any way related to the Veteran's 
active duty service.  38 C.F.R. § 3.156(a).  

At the July 2009 Board hearing, the Veteran testified that 
his back and stomach conditions are related to service.  
However, without medical training, laypersons, such as the 
Veteran, are not competent to comment on medical matters such 
as the etiology of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1).  There are circumstances where lay evidence may be 
competent and sufficient to establish a diagnosis or medical 
etiology of a condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Here, however, clinical 
testing and expertise are required to determine the etiology 
of back and stomach conditions.  The Veteran's statements 
offered in support of his claims are not competent medical 
evidence and do not serve to establish that the conditions 
were incurred in service.

In the absence of new and material evidence, the benefit of 
the doubt rule does not apply, and the petition to reopen the 
claim must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).






IV.  Service Connection

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Absent a showing of an impaired hearing 
disability at the time of separation from service or within 
the statutory presumptive period, a Veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

During the July 2009 Board hearing, the Veteran asserted that 
he was exposed to a great deal of acoustic noise trauma 
during his time in service, particularly in the Republic of 
Vietnam.  He testified that he was not given ear protection 
in service.  

The Veteran's separation examination report, dated in January 
1971, shows that audiometer results were normal for VA rating 
purposes.  Hearing loss was not noted in any of the available 
service treatment records, including the report of the 
Veteran's separation examination.  The record is silent as to 
treatment for hearing loss since service.  VA examinations 
conducted in March 1999 and October 2008 are the only 
evidence of record pertaining to hearing loss.  

During the March 1999 VA examination, the Veteran reported 
deteriorating hearing bilaterally, which began gradually 
about ten years prior.  The examiner stated that the 
Veteran's history was positive for military noise exposure 
without the use of hearing protection, was positive for 
occupational noise exposure with the use of hearing 
protection and was positive for recreational noise exposure 
without the use of hearing protection.  

The pure tone threshold results from the March 1999 VA 
evaluation are as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
05
15
25
50
60
LEFT
10
10
30
65
65

Speech recognition scores on the Maryland CNC word list were 
reported to be 94 percent in the right ear and 94 percent in 
the left ear.  The VA examiner diagnosed bilateral mild to 
moderately severe notching sensorineural hearing loss.  No 
nexus opinion was given.  

During the October 2008 VA examination, the Veteran reported 
bilateral hearing loss that began about 30 years prior.  The 
examiner noted that this was seven years after separation.  
The examiner stated that the Veteran's history was positive 
for military noise exposure from artillery, rifles and 
mortars, and the Veteran did not use ear protection.  The 
Veteran denied occupational noise exposure but said he had 
done some recreational hunting without hearing protection.  

The pure tone threshold results from the October 2008 VA 
evaluation are as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
45
60
LEFT
10
10
40
70
65

Speech recognition scores on the Maryland CNC word list were 
reported to be 94 percent in the right ear and 92 percent in 
the left ear.  The VA examiner diagnosed bilateral high 
frequency sensorineural hearing loss and opined that due to 
the onset of hearing loss taking place seven years after 
separation and the notation of normal hearing during the 
Veteran's separation examination, it was less likely than not 
that the hearing loss had its onset while in the military 
from military noise exposure.  

Although the severity of hearing loss for both ears meets the 
threshold levels to be considered a disability as defined by 
VA regulations, the competent medical evidence does not show 
that these conditions arose in or were aggravated by active 
duty service.  38 C.F.R. § 3.303.  The Board finds the 
October 2008 VA examination report and opinion to be highly 
probative.  

The only evidence that weighs in favor of the claim is lay 
statements by the Veteran and his wife.  Without medical 
training, laypersons, such as the Veteran and his wife, are 
not competent to comment on medical matters such as the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  
There are circumstances where lay evidence may be competent 
and sufficient to establish a diagnosis or medical etiology 
of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  Here, however, clinical testing and 
expertise are required to determine the etiology of hearing 
loss.  The Veteran's statements offered in support of his 
claim are not competent medical evidence and do not serve to 
establish that hearing loss was incurred in service.  

The competent medical evidence of record does not show a 
relationship between the Veteran's hearing loss and service.  
Since the Board has found the VA examination report to be 
reliable, and since there is no competent medical evidence to 
the contrary, the Board is unable to grant service connection 
for bilateral hearing loss.  The preponderance of the 
evidence is against the Veteran's claim, the benefit of the 
doubt doctrine is not applicable, and the Board must deny the 
claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990).  

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a 50 percent disability rating for service-
connected PTSD is granted.  

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened, 
and service connection is denied.  

New and material evidence not having been received, 
entitlement to service connection for a low back condition is 
denied.  

New and material evidence not having been received, 
entitlement to service connection for a stomach condition is 
denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


